DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the linear cutting edges" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (WO 2013105770) in view of Matsuda et al. (US 10040125, hereinafter ‘Matsuda’).
Regarding claim 1, Bae discloses a cutting insert 200 comprising an insert main body having a front 201 and a rear 202 surface, the outline shapes of which are parallelogram shapes (Paragraph [28]). Peripheral side surfaces 203 are disposed on four sides of the insert main body. Cutting edges are provided on respective intersecting ridge lines between the front surface and the peripheral side surface and between the rear surface and the peripheral side surface of the insert main body. A hole 230 is provided in the insert main body to incline (at an angle θ, see Fig. 7) with respect to the front surface and the rear surface, the hole being usable for attachment. A rake face has an inclined surface tilting to gradually sink downward (see Fig. 5, where 201a points). Bae does not explicitly disclose the rake face comprising two surfaces, as claimed.
Matsuda discloses a similar cutting insert, wherein the insert comprises two rake surfaces including a first rake face 5 and a second rake face 6a which are disposed in order, in a direction away from the cutting edge, in a direction orthogonal to the cutting edge. The second rake face is part of a breaker groove, which serves to cause chips cut by the insert to curl and/or break.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert of Bae by providing the insert with a rake face comprising two surfaces, as taught by Matsuda, to aid in chip control of the insert.
Regarding claim 4, Bae discloses the cutting edge being disposed point-symmetrically about a position of a center of the insert main body (Paragraph [29]).
Regarding claim 5, Bae discloses an angle being formed by the front surface or the rear surface and each of the peripheral side surfaces in a vertical cross section passing through a center of arcuate cutting edges (connecting edges 221 and 222) respectively provided on the front surface and the rear surface of the insert main body (see Fig. 7). Neither Bae nor Matsuda disclose the particular angle formed.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the peripheral side surfaces of the cutting insert of claim 1 with angles of 76° to 85° to provide the cutting insert with appropriate clearance, while not overly weakening the cutting edge by making it too sharp, which could result in chipping and premature wear.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Bae discloses the opposing peripheral side surfaces being parallel to each other (definition of parallelogram, which the insert takes the shape of per Paragraph [28]).
Regarding claim 8, Bae discloses at least two sides 203a having a shape functioning as the cutting edge in a plan view perpendicular to the front surface or a bottom view perpendicular to the rear surface.
Regarding claim 9, Bae discloses a holder 300 to which the cutting insert according to claim 1 can be attached.
Regarding claim 10, Bae discloses a cutting tool 10 comprising the cutting insert according to claim 1.
Regarding claim 11, Bae discloses the cutting insert having a chip breaker protrusion section 211 in an inner side region of the arcuate cutting edge and the linear cutting edges on the front surface.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (WO 2013105770) in view of Matsuda et al. (US 10040125) as applied to claim 1 above, and further in view of Kramer (US 8287213).
Regarding claims 2-3, while it may appear that Bae discloses the axis of the hole being parallel to all of the peripheral side surfaces (Fig. 7), this is not explicitly disclosed.
Kramer discloses a similar cutting insert, wherein the axis of the hole 250 of the insert is parallel to all of the peripheral side surfaces 216a/216b/218a/218b of the cutting insert (Col. 8, Lines 12-19).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the angle that the axis of the hole of the insert of claim 1 extends to be parallel to the side surfaces of the insert, such that the insert can be held in a pocket securely, as the hole axis and side surface slopes cooperate, as taught by Kramer).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (WO 2013105770) in view of Matsuda et al. (US 10040125) as applied to claim 4 above, and further in view of Hirano et al. (US 10010940, hereinafter ‘Hirano’).
Regarding claim 6, Bae discloses the cutting edge 221 forming an angle with respect to the front surface or the rear surface in a vertical view of a vertical cross section of the insert main body passing through a center of cutting edges respectively provided on the front surface and the rear surface of the insert main body (see Fig. 4, 
Hirano discloses a similar cutting insert, with flat parallel front and rear surfaces (top and bottom surfaces of insert 1, as seen in Fig. 4). The cutting edges 4 are provided with a rake angle θ of between 5° and 15° with respect to the front surface 2a to provide the insert with greatly increased wear resistance (Col. 4, Lines 11-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the insert of claim 4 with cutting edges having a 3° to 15° rake angle, as taught by Hirano, to increase the wear resistance of the cutting insert, resulting in a longer tool life and less expense to the operator.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Alan Snyder/Primary Examiner, Art Unit 3722